Citation Nr: 1106057	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
left inguinal hernia repair.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran had active service from September 1960 to March 1961.    

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which assigned a noncompensable 
evaluation for residuals of a left inguinal hernia repair, 
following the Board's February 2006 grant of service connection.  


FINDING OF FACT

The residuals of left inguinal hernia repair are not shown to 
manifest with a postoperative recurrent hernia that is readily 
reducible and well supported by a truss or belt.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for residuals 
of left inguinal hernia repair have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.114, Diagnostic Code 7338 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's 'duty to notify' 
and 'duty to assist' obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in May 2003 and April 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Since the issue of entitlement to a higher initial rating for the 
residuals of the left inguinal hernia repair is a downstream 
issue from the claim of service connection for that disability, 
additional notice is not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003).  It appears that the United States Court of Appeals 
for Veterans Claims has also determined that the statutory scheme 
does not require another notice letter in a case such as this 
where the Veteran was furnished proper notice with regard to the 
claim of service connection itself.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the 
relevant private and VA treatment records have been obtained.  
The Veteran has also been provided with VA examinations (the 
reports of which have been associated with the claims file).  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Additionally, the Veteran testified at hearings before the RO and 
the Board (the transcripts of which have been associated with the 
claims file).  

This case was remanded in March 2010 with instructions for the RO 
to provide the Veteran with an examination for his disability.  A 
remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Veteran was afforded the necessary VA examination in 
June 2010.  The Board finds that the VA examination report is 
adequate for evaluation purposes because the examiner conducted a 
physical examination, reviewed the medical history, and described 
the disability in sufficient detail so that the Board's 
evaluation of the claimed disability is an informed 
determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There 
has been substantial compliance with the Board's remand 
directives.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Accordingly, 
the Board finds that no further development is needed to meet the 
requirements of the VA's 'duty to notify' and 'duty to assist' 
obligations.

The Veteran contends that the current evaluation assigned for the 
residuals of a left inguinal hernia repair does not accurately 
reflect the severity of his disability.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Where, as in the instant case, the appeal 
arises from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board also will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as 'staged ratings,' whether it is an initial 
rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

In March 2006, service connection was awarded residuals of left 
inguinal hernia repair.  A noncompensable rating was assigned 
from April 11, 2003 pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7338.

The Board notes that the evidence shows additional complications 
related to the service-connected left inguinal hernia, such as 
nerve involvement and a painful scar.  In an October 2010 rating 
action, the RO granted service connection for left ilio-inguinal 
neuralgia, superficial sensory neuropathy with a noncompensable 
evaluation, effective from July 12, 2006; and left inguinal 
herniorrhaphy repair painful scar with a 10 percent evaluation, 
effective from June 21, 2010.  The Veteran has not indicated 
disagreement with the ratings or effective dates assigned, and 
therefore the issues of entitlement to higher ratings for the 
associated neurological and dermatological manifestations are not 
the subject of the current appeal.

Under Diagnostic Code 7338 concerns an inguinal hernia, a zero 
percent evaluation is warranted for an inguinal hernia not 
operated, but remediable; or small, reducible, or without true 
hernia protrusion.  A 10 percent evaluation contemplates a 
postoperative recurrent hernia, readily reducible and well-
supported by a truss or belt.  A 30 percent evaluation is in 
order for a small, postoperative recurrent or unoperated 
irremediable, inguinal hernia, not well supported by truss or not 
readily reducible.  A 60 percent evaluation is assigned for a 
large postoperative and recurrent inguinal hernia, not well 
supported under ordinary conditions and not readily reducible, 
when considered inoperable.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7338.

By way of background, a left inguinal hernia was noted on the 
Veteran's medical evaluation report when he entered military 
service.  Within a relatively very short time after beginning 
active duty for training, the Veteran experienced severe pain and 
discomfort in his groin from aggravation of the hernia due to his 
physical training activities.  His hernia symptoms were so 
significantly exacerbated that he was deemed unqualified for 
active duty.  After discharge from service, the Veteran underwent 
a left inguinal hernia repair in June 1962.  He required 
additional hernia repair surgery in January 1999.

At a VA examination in August 2003 it was determined that the 
Veteran did not have a recurrent inguinal hernia.  He did have a 
hypopigmented, non-tender 4-inch scar from the left inguinal 
hernia repair and "exquisite tenderness" in the left inguinal 
canal in the area of the hernia repair, without evidence of a 
recurrence.  

At hearings held in August 2004 and in January 2006, the Veteran 
testified that he had experienced increased pain and discomfort 
since his last hernia surgery in 1999.  In the Veteran's notice 
of disagreement and substantive appeal, both of which were 
received in March 2006, the Veteran reported he had significant 
pain since 2003 and difficulty with driving, sleeping, lifting 
and turning due to his hernia.  He also indicated that the pain 
substantially limited his business and personal activities.

The Veteran testified before the BVA in July 2009.  At this 
hearing, he reported continued difficulties with the area near 
his hernia repairs.  He testified that he cannot extend his leg 
straight and that this impacts his ability to travel.  The 
Veteran acknowledged that he did not have a recurrence of his 
left inguinal hernia, but indicated that there appeared to be 
other residuals that may be associated with it.  He testified 
that he travels for work as a clergyman and as an expert witness 
in criminal cases, and his ability to travel has been diminished 
secondary to what he characterized as residuals of his inguinal 
hernia repairs.  The Veteran advised that he has experienced 
extreme numbness and tenderness around the inguinal hernia scar 
for 30 years.  At the hearing, the Veteran submitted treatise 
evidence to show potential residuals for post-open mesh repair 
for hernias, such as the one he had in 1999.  These articles 
showed that physical activity could be restricted, numbness could 
occur, pain could increase, and infection could be present.  

VA treatment records dated from July 2006 to June 2010 show the 
Veteran complained of aching pain in his left inguinal area and 
reported difficulties when sitting, sleeping, or driving for 
extended periods, as well as when lifting or turning.  Clinical 
findings consistently have revealed no reoccurrence of the hernia 
on objective examination.  The hernia repair site appeared normal 
with no cough impulse or reflex and no hernia protrusion.  A May 
2007 VA treatment record shows that the Veteran's soreness in the 
left inguinal area was thought to be related to some soft tissue 
or sensitive nerve in that area.  A VA treatment record dated in 
November 2008 reflects a treating physician's finding that the 
Veteran had no recurrence of his inguinal hernia.  This physician 
also indicated that the Veteran's complaints of pain and burning 
in his thighs were not related to his history of hernia repairs.  
The Veteran was referred for a VA surgical consult in June 2010.  
At a surgical consult that same month, the Veteran reported 
worsening left inguinal pain over the last few months.  He 
described it as an ache or pinching-type of pain ranging from 
mild to severe on rare occasions.  A seated position with limited 
mobility aggravated the pain.  Clinical examination revealed a 
well-healed left inguinal incision with no evidence of hernia 
recurrence.  The clinical assessment was 'left inguinal pain 
likely related to contraction of the mesh versus nerve 
involvement.'  There was no physical evidence of hernia 
recurrence.

In June 2010, the Veteran was afforded another VA examination to 
determine the current severity of his residuals of inguinal 
hernia repair.  In reviewing the Veteran's history, the examiner 
noted that he had undergone a traditional open repair hernia 
surgery in June 1962.  He later underwent an open repair using 
mesh in January 1999.  During the exam, the Veteran reported 
experiencing worsening symptoms since 2003.  At first the pain 
was mild, but it had consistently has gotten worse.  He reported 
that the symptoms were most pronounced with sitting.  He can walk 
comfortably, stand for a short to moderate time frame, and sleep 
comfortably for about 6 hours before he awakens in pain.  The 
Veteran reported that he was currently employed but was no longer 
able to work full time because he was unable to travel or sit in 
a courtroom.  He does work when asked by the judge and as a 
consultant.  The examiner opined that the effect of this 
condition on the Veteran's employment was significant due to 
pain.  The examiner's diagnosis was 'left inguinal herniorrhaphy 
with residual neuralgia, superficial sensory neuropathy, pain and 
scarring.'  The examiner further explained that the over the 
years the Veteran has developed adhesions due to the mesh in 
addition to ilioinguinal and genitofemoral neuralgia and 
superficial sensory neuropathy.  There is tenderness to palpation 
of the inguinal region due to the neuralgia and adhesions.  There 
also is loss of sensation and dsythesia due to the superficial 
sensory neuropathy.

Based on the cumulative evidence, the Board finds that an initial 
compensable disability rating for a left inguinal hernia is not 
warranted.  In order to warrant a minimal compensable rating of 
10 percent, there must be (at a minimum) evidence of a 
postoperative recurrent inguinal hernia.  All of the objective 
clinical findings indicate there is no recurrence of the left 
inguinal hernia.  In addition, there is no evidence suggesting 
that the Veteran requires a truss or belt for hernia support.  In 
the absence of a recurrent inguinal hernia, there exists no basis 
for an initial compensable evaluation for this disability.  The 
Veteran's testimony regarding his hernia symptoms is considered 
credible, competent and probative and the Board does not doubt 
that the Veteran experiences discomfort and difficulty with 
respect to this service-connected disability.  However, the Board 
finds that the medical evidence, based on physical examinations, 
is most probative as to the level of disability and whether a 
higher rating than assigned is warranted.  As discussed in detail 
above, the medical evidence shows that his condition does not 
meet the criteria for a compensable rating for the entire period 
of time covered by this claim.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra- schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms." 38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See id.

The Board finds that there is no evidence that the manifestations 
of the Veteran's service-connected residuals of left inguinal 
hernia repair are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper level of 
disability.  Given the absence of a postoperative recurrent 
hernia, this disability is reasonably described by the rating 
schedule.  The Board also notes that to the extent the Veteran 
has additional symptoms of pain and discomfort due to a painful 
hernia repair scar and ilio-inguinal neuralgia and superficial 
sensory neuropathy; these symptoms have been assigned separate 
disability ratings which reasonably describes the disability 
level and symptomatology.  Hence, referral for consideration of 
an extraschedular rating is not warranted.  See Thun, 22 Vet. 
App. 11 (2008).  



ORDER

An initial compensable rating for residuals of left inguinal 
hernia repair is denied.



____________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


